Citation Nr: 0623702	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
disabling from March 25, 2002 to February 20, 2003 for 
ovarian cysts and adhesions, with right salpingectomy and 
oophorectomy.

2. Entitlement to a compensable rating from June 1, 2003 
onwards for ovarian cysts and adhesions, with right 
salpingectomy and oophorectomy.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 to June 
1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This claim was remanded by the Board in November 2004 and 
September 2005 for further development.  As the required 
development has been completed, this case is appropriately 
before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran was originally awarded a 
noncompensable evaluation, effective March 25, 2002, in a 
July 2002 rating decision.  In a March 2003 rating decision, 
the RO increased the disability evaluation to 10 percent 
effective December 6, 2002; and awarded a 100 percent rating 
following surgery from February 20, 2003 to June 1, 2003.  In 
the same rating decision, the RO decreased the disability 
evaluation to a noncompensable rating effective June 1, 2003.  
In a July 2003 rating determination, the RO granted an 
increased from a noncompensable rating to a 10 percent rating 
from March 25, 2002 to February 20, 2003.    


FINDINGS OF FACT

1. From March 25, 2002 to February 20, 2003 the veteran's 
ovarian cysts and adhesions, with right salpingectomy and 
oophorectomy, were manifested by symptoms requiring 
continuous treatment, including oral contraception, and 
pelvic pain; there was no evidence of symptoms not controlled 
by continuous treatment.  

2.  From June 1, 2003 to present, the veteran's ovarian cysts 
and adhesions, with right salpingectomy and oophorectomy, are 
manifested by no current symptomatology; there is no medical 
evidence that endometriosis is a manifestation of the 
service-connected condition and all current symptoms are more 
likely than not related to the non-service connected 
endometriosis.


CONCLUSIONS OF LAW

1. From March 25, 2002 to February 20, 2003, the criteria for 
rating in excess of 10 percent for a gynecological disability 
rated as ovarian cysts and adhesions, with right 
salpingectomy and oophorectomy have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.20, 4.21, 
4.116, Diagnostic Codes 7615-7614 (2002, 2003).

2. From June 1, 2003 to present, the criteria for a 
compensable rating for a gynecological disability rated as 
ovarian cysts and adhesions, with right salpingectomy and 
oophorectomy have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.20, 4.21, 4.116, 
Diagnostic Codes 7615-7619 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2002.  The 
RO provided the veteran letter notice to her for service 
connection in April 2002 and March 2003 letters, informing 
her that she could provide evidence or location of such and 
requested that she provide any evidence in her possession.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send records pertinent to her claim, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In an increased rating claim, the notice must 
include information on establishing an effective date.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are private & VA treatment records and VA examinations 
associated with the claims file.  Thus, it does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an increased rating for her service-
connected ovarian cysts and adhesions, with right 
salpingectomy and oophorectomy.  In support of her claim, the 
veteran states that she has had an ongoing condition since 
service.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In 2002, the veteran's condition was rated under Diagnostic 
Codes (DC) 7615-7614, or the general rating formula for 
disease, injury, or adhesions of Female Reproductive Organs 
(DC's 7610 through 7615).  Under these codes, symptoms that 
do not require continuous treatment are assigned a 
noncompensable rating. Symptoms that require continuous 
treatment are assigned a 10 percent rating, and symptoms that 
are not controlled by continuous treatment are assigned a 30 
percent rating.  38 C.F.R. § 4.116, Diagnostic Code 7615 
(2002, 2003, 2004, 2005).

The removal of one ovary is evaluated as non-compensable 
while the removal of both ovaries is evaluated at 30 percent 
disabling.  38 C.F.R. § 4.116, Diagnostic Code 7619 (2005).

An increased rating from March 25, 2002 to February 20, 2003

An April 2002 VA examination showed that the veteran reported 
a history of a laparotomy with cyst removal and right 
salpingectomy.  After service, she stated that she had a 
laporotomy.  The finding was a 3 x 5 centimeter benign cyst 
and left adnexa with adhesions of the fallopian tube to the 
ovary.  Following the surgery, the veteran was placed on oral 
contraceptives.  In early 2001, the veteran stopped the oral 
contraceptives, and had recurrent right-sided pain.  The 
veteran reported that she had a procedure to remove a cyst 
and adhesions.  The veteran reported that after the surgery 
and presently, she was using oral contraceptives.

Pelvic examination showed the inguinal nodes were negative 
and scarring noted as healed at the low pfannensteil incision 
cite.  Approximately 2 centimeters above the incision was a 
secondary pfannensteil incision with 2.5 to 3 centimeter 
bilateral scarring on either side from the most recent 
laparoscopy.  The vagina was pink, moist and without 
discharge and the cervix was nulliparious.  There were no 
gross lesions or irregularities of the cervix, adnexa, or 
extremities.  The assessment was intermittent chronic pelvic 
pain related to right cystic ovary, and a right 
salpingectomy.  The examiner noted that the veteran had a 
normal gynecological examination that day.  

A December 2002 VA treatment record showed pain on the left 
side.  A subsequent December 2002 record shows more right 
sided pain and increased period pain.  
   
VA treatment records from January to February 2003 showed 
chronic pelvic pain related to right cystic ovary.  A 
February 2003 VA medical record shows that the veteran was 
taking Motrin for menstrual cramping and ortho tri-cyclen 
birth control pills.  The assessment was intermittent chronic 
pelvic pain, probably related to right cystic ovary verified 
with ultrasound, right salpingectomy.
   
A review of the evidence shows that a rating in excess of 10 
percent is not warranted for the period from December 6, 2002 
to February 20, 2003 for ovarian cysts and adhesions, with 
right salpingectomy and oophorectomy.  A higher 30 percent 
rating is only warranted, under DC's 7615-7614, if symptoms 
are not controlled by continuous treatment.  In the present 
case, it appears that the veteran was taking oral 
contraceptives during this period for treatment.  The only 
symptom that is mentioned the treatment records for this 
period is pelvic pain, which is accounted for the 10 percent 
disability rating already assigned.  Therefore, in the 
absence of any symptoms not controlled by continuous 
treatment, a higher 30 percent rating is not warranted and 
the claim for an increased rating from the period from 
December 6, 2002 to February 20, 2003 is denied.       

February 20, 2003 to June 1, 2003

In February 2003, the veteran underwent a laparoscopy, 
removal of the right ovary, and lysis of adhesions with 
excision of endometriosis.  In a March 2003 rating decision, 
the RO awarded a 100 percent rating for the period from 
effective February 20, 2003.  An evaluation of 100 percent is 
assigned for three months after removal of one or both 
ovaries.  38 C.F.R. § 4.116, Diagnostic Codes 7615-7619 
(2003).  Since this is the scheduler maximum, the veteran is 
not entitled to higher ratings during this period. 

An increased rating from June 1, 2003 to present

A May 2003 record shows reports of hot flashes.  An August 
2003 VA treatment record shows continual bleeding for one 
month.  

A December 2003 letter from a private physician states that 
the veteran had an operation in September 2001 for 
endometriosis involving her right ovary and pelvic 
peritoneum.  

A December 2003 VA record shows that the veteran had a 
laparoscopic uterine suspension.  A January 2004 VA treatment 
record shows that the veteran was well with decreased pain. 

A January 2005 VA examination, the veteran reported that 
recently she had right sided pelvic pain before and during 
her period.  Examination showed normal vaginal side walls and 
cervix.  There was no cervical motion tenderness.  The right-
sided pelvic pain was not associated with a palpable mass.  
Left ovary is palpated and feels normal in size and is non-
tender to palpation.  Endometriosis with history of pelvic 
pain, ovarian cyst and infertility.  The examiner stated that 
the interventional measures that the veteran experienced 
helped her with her disease to a degree, however, the nature 
of endometriosis is such that the veteran may continue to 
have ongoing problems with the disease process in the future.  
At that time, the disease appeared stable.  The last nine 
months of pregnancy helped control her symptoms in 
conjunction with the right oophorectomy and the hormonal 
therapy. 

At the October 2005 VA examination, the veteran reported 
recent left and right side pelvic pain.  Examination showed 
no pelvic abnormalities.  The veteran's right pelvis and left 
adnexa had mild tenderness to palpation.  There was no mass 
felt.  The assessment was status post right ovarian cysts, 
recurrent, with subsequent right oophorectomy; endometriosis; 
and a recent episode of left sided pelvic pain and possible 
ruptured ovarian cyst, more likely than not related to the 
veteran's spontaneous abortion.  

The examiner opined that it is more likely than not that the 
veteran's current symptomatology is related to endometriosis 
and recent spontaneous abortions; and less likely than not 
that the current symptomatology is related to the residuals 
of ovarian cysts and adhesions of her right oophorectomy.  
The examiner noted that there was no documentation of cysts 
on the veteran's left ovary and that the right ovary, which 
had been causing recurrent ovarian cysts, had been removed.  
The examiner also stated that the veteran's endometriosis was 
not a manifestation of the service-connected residuals of 
ovarian cysts and adhesions; though endometriosis can cause 
ovarian cysts, there is no evidence that the converse is 
true.  The examiner also stated that since the removal of the 
right ovary, there is no current treatment for the residuals 
of ovarian cysts and adhesions; the veteran was taking birth 
control pills for control of the endometriosis. 

A review of the evidence shows that a compensable rating for 
the ovarian cysts and adhesions, with right salpingectomy and 
oophorectomy.  Initially, the Board notes that the RO has 
changed the rating since the original July 2002 rating 
decision to reflect that the removal of the right ovary 
during the course of this appeal.  Therefore, the veteran is 
also rated under DC 7619 for removal of one ovary.  Under DC 
7619, the removal of one ovary is evaluated as non-
compensable while the removal of both ovaries is evaluated at 
30 percent disabling.  38 C.F.R. 
§ 4.116, DC 7619 (2005).  As the veteran has only had the 
right ovary removed and the left ovary is normal, according 
to the most recent VA examination, there is no basis to 
warrant a rating in excess of 0 percent.  
The Board has considered rating the veteran under DC 7615 for 
disease, injury or adhesions of the ovary.  However, at the 
October 2005 VA examination the examiner specifically stated 
that any current symptomatology is due to the diagnosis of 
endometriosis.  As endometriosis is not a service-connected 
disability, there are no current symptoms that can be rated 
under the diagnostic code.

The Board notes that the veteran believes that her ongoing 
problem is related to a condition which occurred in service.  
However, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they are far outweighed by the 
medical evidence showing that any current symptoms are 
related to a non-service connected disability, as opposed to 
the service-connected ovarian cysts and adhesions, with right 
salpingectomy and oophorectomy condition.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is an increased rating 
for ovarian cysts and adhesions, with right salpingectomy and 
oophorectomy condition.  The doctrine of reasonable doubt has 
been considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.  


ORDER

An initial rating in excess of 10 percent disabling from 
March 25, 2002 to February 20, 2003 for ovarian cysts and 
adhesions, with right salpingectomy and oophorectomy is 
denied.

A compensable rating from June 1, 2003 to present for ovarian 
cysts and adhesions, with right salpingectomy and 
oophorectomy is denied.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


